Case 2:19-cv-04880-GMS--CDB Document1 Filed 08/02/19 Page 1 of 23

     

 

 

 

RECEIVED cory
"A and SPP_E Number
GLERK U 8 DISTRICT GOUT _
Mailing Address

o_o
Bobet JosePh Benge No- 137719 Aug 08 208 |
Place AS PC- Florence | East Urs t HISTRICT OF ARIZONA,
PO"Box 5000 ey mere
a orence. Arizona 3513Q

(Failure to notify the Court of your change of address may result in dismissal of this action. dug DOCUMENT Ig

TO FEDERAL ANDION TOCA ataR FORM ABCOREING

AND IS SUBJECT TO REJECTION BY THR COU i oie

REFERENCE iv Sx
IN THE UNITED STATES DISTRICT COURT _#!# NumberSection
FOR THE DISTRICT OF ARIZONA

Bobert JosepPh Beng é

(Full Name of Plaintiff)

Plaintiff,
CASENO,  C¥"19-04880-PHX-GMS--CDB

(To be supplied by the Clerk)

 

(1) American Airlines

(Full Name of Ng P

 

 

 

@ Doug Parker, CEO | iverson
«) Thomas M. Lyecla | JURY TRIAL DEMANDED"
w Charles L- Ryan _, | Bratt
Defendants). C1) Second Amended Complaint

Here if there are additional Defendants and attach page [-A listing them.

 

 

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
28 U.S.C. § 1343(a); 42 U.S.C. § 1983

28 U.S.C. § 1331; Bivens v, Six Unknown Federal Nar otic pseu 403 U.S. 3 7 ).
other; AMC Ci cans UsithDisabi es Act wus -§ 12/32

2. —Institution/city where violation occurred: Aa ZONQ Dep’ b O fF Co rrect; ONS
Phoenix, Arizona

Revised 3/11/16 | 550/555
 

Case 2:19-cv-04880-GMS--CDB Document1 Filed 08/02/19 Page 2 of 23

| Additional Defendants, 1-A
\ Joseph Me/lilo

| Anthony Oliveri

| Stacey Crabtree

Carson WMelWiIhans

Pf Ellen Kicschhavm

Leovy de Guzman
Case 2:19-cv-04880-GMS--CDB Document1 Filed 08/02/19 Page 3 of 23

_B. DEFENDANTS

 

1, Name of fit Defendant: Am erican Ai cline S ,_ The first Defendant is employed
as; U-S. Of PotationA at Dallas Texas
(Position and Title) (Institution )

 

 

 

2. Nae of bE Defendant D OuUg Pa ( K ef _ The second Defendant i is employed as:

 

 

 

 

as: XecUtive OF4/ cer (CeEoy at__ Dallas, Texas

(Position and Title) (Institution)
3. e of third Defendant: Th Oma s M: [ VE ( | q . The "pire Sree t s eon
as: Talerg oYvernmental Liaison aL ADOC, Central O

(Position and Title} af Of

4. Name of fourth Defendant: Che C | es L. BR UuQy ae fourth, Defendant
as: ifectol A_ ADOC Centra

(Position and Title) ( Institution)

mployed
OHices.

If you name more than four Defendants, answer the questions listed above for each additional Defendant on 4 separate page.

C. PREVIOUS LAWSUITS

1. Have you filed any other lawsuits while you were a prisoner? yf Yes [No

2. If yes, how many lawsuits have you filed? . ] . Describe the previous lawsuits:

a. First prior lawsuit:
1. Parties: Be enge puag et al
2 Court and case number: J4-(@V-004 OF: I BSB. ) ;
sult: (Was the case dismissed? Waas it appealed” Is it s ill pending?) ! NO
Case & efffe ON) oat i ula IZ Undisclosed Ferms
b. Second prior lawsuit:

1. Parties: Bonae. v. Cor; ZONn Health efal.,
2. Court and case number” __ [8 - CV- 003. 49- PHX- GMS (Cp’B

3. Resuliy es the open se dismissed? Was it appealed? Is it still pending?) y eC é
LNG - ,

c. Third prior lawsuit:

1. Parties: Benge Qf), etal
2. Court and case number: ”_[B-Cv—- OAS YT - Ly /6M5 att

3. Result: “Cos ne Sa Dons Onl Was it appealed? Is it still pending”) VY eS
AG: .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page,

 

 

 

cf

 

 

 

 

2

 
Case 2:19-cv-04880-GMS--CDB Document1 Filed 08/02/19 Page 4 of 23

B.. Additional Defendants 2-A

5. Name of Liffh defendant JosePh Pel ilo_ is

em 0 ed QS Fugitive Lavestigater q+ AD OC
-£rnplpged 3 § big - |

lo. Name of Sixth dlefen gat Anthe gy Oliveri 1
employedt as Parole sedan! dak DOC. Contra] :

7- Name. of Seventh defender stacey Crab

15 empl Q sAdministrato ADOC
“Central oye ak.

8. Name of Eighth defencan}CasenMcWillians
“18 employ ed Q SDwisienDiteck(a+ ADOC _
| denth Wet é Or

q. N QaMe O ft Nath d e fendent Filen KB (fSchbqum

US en floye 05 Execusive_Direcfor Qt ADOC
| FExeécvti LA Clemency. ,

 

 

 

[0 - Name of Tenth lefendant Leovy de ont za
Guzman 1S smpregedt as Time Comp Supetvis iol
2.

Tat Abc Cente] Office.

(2-8)
‘Case 2:19-cv-04880-GMS--CDB Document 1 Filed 08/02/19 Page 5 of 23

C.. PrevioUS Lawsuits Z2-B

 

D, Fourth (ior Laws t:

f- pacts; B Penge | Vv: Wexford Health etal.
12 Court and cass fhdm hel: iJ.S. District |
Ceo ay Phoent x, AZ/19-CV-O187-PHX-GMS

(CD
(3. Pesu/t: Case Pening

 

 

 

B
(2-@)
Case 2:19-cv-04880-GMS--CDB Document1 Filed 08/02/19 Page 6 of 23

D. CAUSE OF ACTION

Fy other federal civil sight that va violated: Ei Q U f th p F Q ut een fh

 

tate the constitutional

 

immed) { Nents

2. CountI. Identify the issue involved. Check only one. State additional issues in separate counts.
[) Basic necessities CI Mail C2 Access to the court [] Medical care
CO Disciplinary proceedings C) Property C) Exercise of religion (7 Retaliation

 

(Excessive force by an officer SY Threat to safety C1 Other:

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights, State the facts clearly in your own words without

citing legal authority or ar mM fs.

 

 

 

 

 

 

 

 

 

1 Cc Lt SINC AE 4
Violateca ae C; O¢
0) PDecem be y HOLS 1Z000 |
fhomas yerrac’ » dllowed |
kk °C. Fo Phoegsy zZ fully | .
(ESt(QNTS jnVolVve { and $ Deing ce adtuf Ep ~
etNer @. nd Cuffs dere Connect oe & WS O0OVo tn -
Abel: running Gouna UY 1S: Nd ONEGE Of the Plane
2fele L Sat dai *  Ayetla Shac ‘hain ]
et toa Es ur ema 31 +tnese fu

restrain? s fof Q Complete Significant dufaheN difing fhe
COE SL Elioh? trom Bglergh NE te Chicage, Tifines then HOM
Chicago fo7 ThoeniX, AZ Wy, Constitutiank] c ights were Violated
as Q@“(éSulf of Q" Policy, K1€c SioM, of CUsfoay Dromul dated ard
Cadafsed bu Amencan Arriines and’: tis (CEO) ! Doug ParKec-
Upen infermaticN and helief Ametcan Avines i$ the £oly U8.
Carri er thaf allows Fuil Cesfanks wipe flight. "See Contiadcd an *—> -

Injury, State how you were pars by he actions 0 ns of the Defendant(s
“Due to aving a abe ES, ANS Ds fe De able to_wmeve

ats unc LQ it) Out, at isk ra gavelo fing Blood” Clots if)
mu legs hich Could, lead to @ medical 'emeraeacy aiven
the/(estoqints.Ferce: fo cinkaspe de fecake envimyscl PTSD,

5. Administrative Remedies: @ ba (TASSTIN ent, emotyss ng
a. Are there any administrative remedies (grievance procedures or 0 appe 9 available at

 

 

 

 

 

 

 

 

  

your institution? Yes [1 No
b. Did you submit a request for administrative relief on Count [? . C Yes No
c. Did you appeal your request for relief on Count I to the highest level? 0 Yes No
d. If you did not submit or appe trod request for administratiye relief at any ie ppetye plain why Jou
did not. Ke minis hive. (emedy CS woul be €

 

Moot aguast these detendentS 10 Count a -

 
Case 2:19-cv-04880-GMS--CDB Document1 Filed 08/02/19 Page 7 of 23

| ye pbacziag. pets featiqvation 3-A

 

Ol CY- 1S due. to. Tes aa nes
/OUG ‘pathers Fine ac'al Incentive =
ef fo Q ract, bUSINe SS _
. cont mt Count less Srafe € Lace,
a 8 Qu) en fofce ceme Eo ence ra
Cans an onels a ONG
_ | dail actidg QSiS 7 ee
Eutd: kimore lg Aes pelrer pail Gu) Deten hat
Themes balla, + . ro Save the Stete
tl fA mas by Severa | thousane] dollars a
_|| CAUSE. bern ng. i cesta FO DSep _
— Ptisonel jn fe ce starat
a — ge in red JI ; leuteel Def Wing, |
Lyé(le fo flave/ glone.
a AK dicect Vielefian ne ("TSA") fules Qnd_ |
pies. fot Hansp OTS Posoners: ;
TI was Never Qe Reapng fish H_ 6 to Other |
oe Passe gets least pies NIN oie ai
pe HI

  

 

 

 

 

 

 

NMiolenF Crinte.s aad. Pese £

oem Yet I wes ae ect
“(es (ay ts! dufin me fara Si nod

aft ¢ cant Jared 7 7 mand. poe
— fay Cou GP tonchide. th -
— tothé minimum festrunds. feces
that no restraints were (eq Viced

eigen ly during fhidhts

    
Case 2:19-cv-04880-GMS--CDB Document1 Filed 08/02/19 Page 8 of 23

» Soppatting Fe Facts, Ceatiouation 3-B

Coun 7 -

American Airlines, ane Doi PacBer CE
| olic ec) S10), ‘0 ( Custom on. December
L [4th 017 Clearly Mae = SeM0US iptest
to mn Safety: S policy {C6 para ;ze
! Nd eq| th, yep Thad ido d 1 oSe.
wth Qa Cat Di lephic soins ca oie
bis polic raency the (1 SK Fe
\ da Mec di'cal Care MN Ol
4, 6 Rian toe inister to muself. 7.
_ Q " pa ate " practice, Ursafé and]
"me dical pea 1 1 a; “ght
IT mad i Bn i 2Q TWo F/
tala Wh A 4 ey Saiel it wes
tl! Americaa Aivlings pobey Ss +0 (emMaiy
Hl! h full lhody CeS#raAts durin flight:
American Airlines CEO Doug Dark r does
No (1g ened ment ree i IE USEC of
ectally auth pery |. 5 peer)

ap als S Hy /
| Jat of se Mt Li ce for Q | On
LTIMe ne One senda alher haselh
oust to SCcut inize- PP (Ker s cult re
Was’

at his! Comp an rachces' were
LOW iA May NaAMe reo becush Ver
When Secuagt wasn't QOD Ty Cu Th
Hn PAmectan A Air| line S| lost Si¢ ght oF
Umanity in he face. of re flexve Po bicres -
Case 2:19-cv-04880-GMS--CDB Document1 Filed 08/02/19 Page 9 of 23

 

' G One EB igh pA ther federal civil pews t as The Uns Fou [ Lh. Fou f te EN th

 

MENAMNCATS to _CohsFitutio Q

2. CountIl. tdctity the issue involved. Check only one. State additional issues in separate counts.
[) Basic necessities C Mail CX Access to the court 1) Medical care

CJ Disciplinary proceedings C) Property CD Exercise of religion C Retaliation

Excessive force by an officer 1 Threat to safety € Other:

 

3, Supporting Facts. State as briefly as possible the FACTS supporting Count IL Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
oye een aythority or arguments.

On jajoijaon7 1 was Qarlested in Archdale N.C- on a, ADC
(Cont fol SR standen re flom Perole jn Apizong, On

 

 

 

 

 

 

 

 

 

 

 

 

 

AT /2loi7 Defendant ~hamgs bLveri C Speerg[ Sevices
FEircel Yirtived at fhe Hane oJNty Latl in Asheboro
CU. fo aS Pp of eC © Os DC” Custedy-7
0 Wet olgtec UW Fou; FOUTE EN: dhth
mene 2G tS when mel sun ,e OL ‘TO fvullhe
(est(ainjss Thee. fes ah S pnvalve |; qnd §$ LO o Sen
adéY 2 CIDEL_: 4d CUTTS ulece COANES ae 2. Cy J
lo& DOO Vp Tt SPIN be] Ft Tanah CON uu Waist: ‘eC on Ft
CCicaN Aichines fliaht Fre. ale; ING, to Chica Too}

 

Lueria Sheckled Qod Chained miféas together: « |
< Fie. ape the £29 Shack leg FSSA ES ae he presents of.

 

 

 

 

 

Dassen gels Oa: by o ft
Wr Ciera, ook no steps fo incéal - WE Stila Bet 5
tom tel 4 sSénger § Qnd the others Sasi cers ww ale

  
  
    
 

g stile 2G mad deg. 'This idfljeace
em woSh@eca hearer" 5ee Continvatian >

f
fe peg are teal Men tron how

other oO in: tact ef 4QSQH Stokes On
Othel Co soners OS. Corpora] Lhducement. tut na tlans tels.

Vp ae Armerncan fAArclin eS, "See Continuation” LJ - ~C A>

5. Administrative Remedies.
a, Are there any administrative remedies (grievance procedures or administrative appeals) available at

 

  

 

. ,state how you were injured by the actions or inagtions of the

 

your institution? LYYes No

b. Did you submit a request for administrative relief on Count II? iy Yes C1 No
c. Did you appeal your request for relief on count II to the highest level? Cl Yes No
d. If you did yen su mi % ap pee a req inistrative relief at any level, briefly explain why you
baPy nuidaS Pace CPT Mm ‘ Qppea ea). £ was

di A.
Lhe Subject SRS taR Oc

 
Case 2:19-cv-04880-GMS--CDB Document1 Filed 08/02/19 Page 10 of 23

Seppetns Frets Contimuaniei Y-A

I er fa Placed nd removed fhe | e
| hela Fr ihe Sight. of oth dead
|Ss€ngers-. There were Never an ade uate,
‘Cause fo Use (fe straints Ot Chack| Cs
Las Tr ina.s S not yo] jenn or dis fu PE
gnc the fact that F ne apf Net
| Heely Vo] lugracy} and Jods and: in My
| Fetura - o A ona Le hee eet
feces SIjgible for the Aastaad er
edvctigft P lO id cishedy / Q) Qf tac

ae

‘t2Q Ce ey CUS (ADC) a
Qa (ee d to a jucat thers IM Ofger
oe resolve the outs pattgng.

 

Q Continve SU Fe, Ue of 17: fag

in it fo ntacd! With, (ADC Community

‘Corlections Supervisor. £ usas in P

fol Frau ang] Serled [9 yedrs psa

(Q_Non-Violea Crime | neve Q_mane a

(ent 1 SSE. tr Com ered [9 months

| Communit YO upervisioa USED Q solv

00 dlice Donfac

| The efore, Tr Wa S$ end} uy ro. the. Minion
les strants 6 Necessar Coule
Core NO (e pnd, a CG jog (equired
iN tNis

£.) On Iry)aciz when Thomas Lyerlea

 
peel nrreneseel areas

pie. qt eof (Y)

I Eaasial ly he
One el § era") .

Bole Aza! from RAR se ‘Nay:
| yan, had

Lit

| fo + fans

Berd Me US e

Case 2:19-cv-04880-GMS--CDB Document 1 Filed 08/02/19 Page 11 of 23

Supporting Facts, Continuation 4- -f

 

COUNT IE
artived at the Rendelph Coup, fy Fai he
| | Proualy showed me an o oohin Sur

belt, 4 hen Showed! me

a, doo Volt Stunbelt sad be pote

(pis $ boss. , Defe 2a deat CO hailes Kuan

olbee all That he Use Se Q one |

oulth, Foulteenth @n

gots Q also wigs
| Sel fe sie
e

Dek ae Prd eas Pi of (A (APO)

is th A 1

N SY Guston Q rach ice
4 eae hi! staff to Typo Solo.
part Cj soners and Qllow:

5 060 volt Stunbelts)
han acu shackles fot 18 houls”
ducaf 101 dé Corpora] incelUcement iA

lot(der to one I y 4A Ke(be! orders -

Ry an had adh + _ Sop eriq Hom
punishin ies cn. ven pe
m QO|l inst as Q/ louse it to

| Cont; ne AS he quthonzed. jt -

 

 

Qs Director yeceives epee

| ()
‘Gdistandi qing LI a (rants Undates, an
ainmennbenmmmnale

'|\Case 2:19-cv-04880-GMS--CDB Document1 Filed 08/02/19 Page 12 of 23

Supportin Facts, Continuation L}- <)
J COUNT IL

Waiver of fon, Bact ry ceperts and

therefore fi Merk edge 0
my Confineme are ndbin
HAS #EL: His. Perse A heme a} and

Lyerla Dersonal involvement Werle Mofi-__
Vv ted if ev | motive, iNtent, Of CQqllous

(10 difference fo cig 'Drofected (ights-

TN wry, Continuation
J” COUNT 2

(7 ela Mevera times threaten ia USE

ie. Sidabelt aser ON mMuysel
ention thay fe were times
Hed he ae d St a belt faset Syrikes
cident q | “ancl ‘Uninteot Fronal" Of)
‘ pposege st tool) this Qs in teational «
Sich IL wes afraid fo even

Tonos to use the bathroom, I not
|once Used the bathroom q/)- ‘da of]
peer} [4 2017. In fact once 7 was

processed Qt the (ADC) recePtion Center
anal Ph inn /Alfrrs r hoch 5 put

clothi ras
oy 1 défec 2Ca p ron my pe! f-Gulfing

 

the fly ht pre heen
Due Ft Ld Def, fen dan Ss bgege-f Qi

Lyer lew
\Case 2:19-cv-04880-GMS--CDB Document1 Filed 08/02/19 Page 13 of 23

ef EES SNE EE Ss

fencers sneered ensseenenmennelonaenesanscmnesssts

| 'yan's ECIS1O0, rs ,pusfoen
4 trans pect my spit ‘Tn this’ ‘meaner

Lapry, G Continuation Y-D

COUNT
USing Unlawful, vonecessary, Upfeason=
ahle7a ad excessive force’ Which
ne sulhed 17 I; fe- Q| teri "3 Serious
e

ipsychol O ica] hace CX oaect PTSD |
| Severe epressicn Efauma and Ph. Sin
iCal, ee ronal] olamages tha} Contiave

On toda The restric feo Pos tion |
eH sht ts “hi p Me Sever

 

neck neF Baek bh “dp pu vubich |

lasted for sevéra| Pi

| This type of humiliation and qe4 rading

Heatment Const: tuted Q clearly octal
Listed Violation of me Const Utena |
\ahts . Bein required to femaiN IN @A

Y omfo (ha Te Position while restrained

if Q waist belly "Stunbel Ir handeuf fs aA
| S)

Kle (estrain fol /84 houCs - Undet the
"Pore li te of Circumstances" L ele. Wncel
(acfi ce

 

/

prans rdssed 's broad aad idealishe
(on cepts of ak Cl rae CWili Zed Standards,

| humanity Gene These Defendants
[pest ees ait Jle an ansuler
fo fa this Complaint -

 
Case 2:19-cv-04880-GMS--CDB Document1 Filed 08/02/19 Page 14 of 23

COUNT II 5 — j
pute ght pst tional or other federal civil right that was violated: a fi S f [- Out teen t A J
ImendmMen Ls _ :
2. Count HII. Identify the issue involved. Check only one. State additional issues in separate counts.
C] Basic necessities CJ Mail DC) Access to the court C) Medical care
C1 Disciplinary proceedings [) Property (J Exercise of religion i Retaliation
C1 Excessive force by an officer [© Threat to safety C1] Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count Ill. Describe exactly what
each Defendant did or did not do that violated your rights, State the facts clearly in your own words without

legal autho

Wat fics ia centh ond Erahth Amendments to the U.S.
Hy Hoh Fo were Bog ey “We feadants (hatles Buen
Anthonu Oliver: and tosephetliso As & (esu/t of Ja. 7

“oq Ot fohet Pe crsiol, oT. Cen endo(sed bu the Aefendants .
Q Cre Ss ue rags Mm
Of a fOrmM (oat hes vember 28, 2017.

& g
Confacted ADC Cen Teal Office from Naar Havolinas, CeAtral Office
Staff @-mail defendant Anthioy Oliveri whom Was Supenicer
f _Dheeniy Parole diviSinn : OMA TNTAghi7 ZL Spoke with ( oliver
roma my Sisters hpuse 19, North (orahna. He ash if 1 [eceivé
le#tel dated LAG /RO1 7, L had net as it wes Maile eo/
to Foleu, Alahama, - Mr CLVels CMa lect ME, Copy Per my
Gud (eqvest 19 Whi dete | ime OM TIAdHo)7.
$ letter (ead, (" BSCONDED ED CTLON PROGRAM (ARP): -
we Wert Advised me that £ had an opportunity fo
resolve the’ outstanding walfant Gand Continue’ SUR erV ie of -_,
4 _ ajar. 8 bye seigietcenangs | 2 3”
; nyury. tate how e injured by the actions PegHgns ¢ e Defendant{s
vé ‘sutf ef eae ‘falng 0. YUSi Cg nef sae
5 aUe Tt DY, Ler TiiA te Caras lack of ade te
iss Bag meats | Lh Cas Ztohom le, ee having MY]
wD ee €(0 hE’ ips FOOL IER '( @ U
ne peep ch Remedies. po; Oj Pai ” | 5 e(1g
a. Are there any administrative remedies (grievance procedures or administrative Pa eal J ot at

your institution? Yr [] No
b. Did you submit a request for administrative relief on Count II? aye L1 No
Yes

c. Did you appeal your request for relief on Count III to the highest level? [No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

    
      

 

 

 

 

 

 

     
   
 

 

 

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.
S

Case 2:19-cv-04880-GMS--CDB Document1 Filed 08/02/19 Page 15 of 23

Supporting pacts, Contiauatioa 5-A

W)C: Oliver's fertpr stated that m ate
ana Iaformation head been reviewey |
this Program Qo oe was deemed efi nites
He Spee é op) Of: def 7 remain efi gi

fol spe (ARP)! Lust have mo ais

| atest OF Penclin chatges Priot fo and
Or wh ile On z ctond

other warran ie Cod rest

SFafUS .*® “fiave are

3° Be qmena Ber 0 Co

conditions 0 SU e(Vi5i ply lit (Ot
jeease Aijhoosh is 5s letter Sa) i Und

USTNESS e dete.

QO advi's ce Mr O |ivery

| [5 5 Of |
lof the ede (uber) TT didn't fece;Ve

it Unt! OES

that wh te be qpatt of the
(ape) He ears mailed Ine seitin

me
that dime Was the factor an ray
dead/)'q e Las December O05 RO!T.

(jZONG
ye end of business os: :00 pm
Py fe ene 05,2017- He Was in

Call edl him 0A RE advising him
Dp at Would be in hoeniy 2

| agreemen t

| Mr. Oliveri spoke with me about m my
eS

 

medi cal/ health Concerns andthe taut
Case 2:19-cv-04880-GMS--CDB Document1 Filed 08/02/19 Page 16 of 23

Jv ottin Facts. Continugtion 5-8
FF 7 COUNT Iz
“Thad I — (eceiVed iN ADC Spina } Core)
eck. Q December 0 | 2017 Defendant
| Toseph Mellilo Called me tegen ADC
Central Office. He Said F ans he wes
Q fs itive Lavestig atol got corned
y siglery O, dlofress US t, me a qvised
i that I had spoKen with Nr-
Oliver ang We a (eed on myself _
| Cetufan > PhoeniX, ie (ARP) u Qh
alterna: fe tp a return to custod«
On. Frid glare 2017 4:14 Pm (maid)
Seat Qn mai | To: Kathe N Mata of
é Archdale Polic ce Depp Nic: ad Qo Vi S11
eM “Olivers RG? mM breech. 1
OUSE Very Mellie breache
Te Conhach thal Lipsy we, 1
hem eR Qrfes ed even:
ap oom zee flouse, thd ag SS

aro le Waitant,.
rw Ape es pl. QQ had Q p paticy of ralaliar

Fan. Pape st pad whee have Fil
been Ayer esstoul in tied,

peas
I Court. yg That efeadaats Oliveri
Mellie wie ively Communi-!
Cate wh y each aph ef a this instance.
further a Could e Fogel that thet
idid not Properly ena my Prot ect fed
 

 

| Case 2:19-cv-04880-GMS--CDB Document1 Filed 08/02/19 Page 17 of 23

| Sup potting Facts, Continuation 5-C

COUNT TL
Due Process a9 hts usith (esp qc fo

ppeic 6 eles oF (etaliqtion @ sihsh Te |
Ryans Po ey Ot cus typ ond ractice.

O° rep of) Was the i i Folce
behinof he Conspiduti gag, latid0OS«=
The es ee oF he ape
(Cont nef HES f Bey?
iene divert ADC).
| repre an wohoul af Bish o'r
Le had Bite Ca Bal have Known.
| Once

DC's} 2 Ase |
C

Qce Cagle atios tralia (O00
es SPIE due’ to Mm past

actinism, Dern cysage le riehts
adrehe fT hed (é iched my_ tle hs

I Es e On) mM Jenhence 08/4) Ad) 7 |
ce he ng e. for abscend: ng atter
that datd then _Q(lesting me of B

IQ/d//ad!7 “Was False est.

A if to agree that there iS ao
cide fe ov and cla after feaehing

A AX end da te.

Mere defendants Shod| | be Cequited.

file 4 pngwes to Count TL of _

my Comp aint "the Olives, LE Is

Déhree'b breach the Verba), Tatler

 

Aanktact made with me.
Case 2:19-cv-04880-GMS--CDB Document1 Filed 08/02/19 Page 18 of 23

 

D. CAUSE OF ACTION

COUNTIV fi t Ei te f pb
l. tate the constijutional or opher federal civil rif y tha iolated: { S O W {” eC ef

 

 

wa
E1ghth ImendmenTrs oul (tA
7
2. CountI. Identify the issue involved. Check only 0 one. State additional issues in separate counts.
C1] Basic necessities CO) Mail [) Access to the court (J Medical care
CI Disciplinary proceedings CJ Property CO Exercise of religion x Retaliation

(Excessive force by an officer [1] Threat to safety [ Other:

 

3. Supporting Facts, State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights, State the facts clearly in your own words without

ing leg. au SBOP arguments. 8 ‘ A
i Be Aer abth 2017 Q Walfan was issued by AD

Darele Se ee L70 Fk A GOT ta Vomomudnr

 

 

 

 

 

 

 

 

 

 

SNe $ [es of 1A Noth areling 0NDeckmbbe (54,
ADI, and (é un Arizona ON A J4 Bel, Leon mn alles}
L TAOI a ON- Sp LEN WY)
: J UV 0 Ya 6 7) (m™M
Ot C o pnt SopEenW: sinl i TE ?D
fe ae AS5Sfadi 8. / es rec} Of oc,
Vi dlatéd Mu Fits out h, Eighth ode J(fpeea NEA
ments 25 he ‘has ST esther Aekic tent or nonexisteat Poligias
recessing, Qo (leasing ~DOC inmate ha Gt fim até
enrene et] » ulcote M M)_, Sey eta, | INnMa: eLetters in ae bie
Nefendants,Calsen WMeWithams, Staceu, Ce “2
AN Kuans behair: Qdvised all défeodaats ~ [ Peach

 

 

mij Hlaft Niax Fe(M). OA Gil Muh .Senteace Ss, QAc there LS no
Community SupervisiaN Qeype Flat Ma’ >

\

Injury. sing ‘how you were njured by the actions or Wats of t oD fendgnt(s). oo.
Ud | Q. Phe "Q C6 OL 16.0, au ONG ful fa fnement i

ouporrence: ae heen Roskete Cutt CQ fo: ng
filbetty Qnd mena | Torment, Pain ond SUF fe ring /

5. Administrative Remedies:
a. Are there any administrative remedies (grievance procedures or administrative appealgy available at

 

 

 

 

 

5

 

 

 

 

your institution? whe CNo
b. Did you submit a request for administrative relief on Count J? ys [I No
c. Did you appeal your request for relief on Count I to the highest level? es [No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

z()

 
MH

ence Mae

| Sala fend

Byte
| Aon Josey +o Yuma ane Meus Vex 1S, |

ee at iole T (ek
ist Unt eC

 

Case 2:19-cv-04880-GMS--CDB Document1 Filed 08/02/19 Page 19 of 23

we Facts, Continuation 6 “A

COUNT TZ

fel th e So many Jamete Leters

that Thc as, rablree waned me

Inge (eturn Mm lepers
adlvess 4 Wes Subjec

cr eeuar less aly C= -wide F Tensor ods

bein Nove Severe | dimes fo Jn-

teaser) On June Iq AO 18 joo

Crablige, Qf) Asher at Lap 6 1

Hy having pel f fing fi

se 4 i ‘if
mosed 150 wend fs i fl

hen Was move gcopah UNIT, ASPC
a vo I'Ked that Unit but on Gia

 

(Oblaa SBT Was moved bac to AS PC. ,
| le theo (MOV Seve(a/ more times

hy
hin Q few) Weeks -
Pyar, Tiiclulillian.s advised Crabtree f
(el ease d. date from _O Joa)
fp eet br 9 fol no (eason othe
Qn eta Ire fied.

| a Qn MeWilhams us(ote Me Q
| (esponse exp qu NIN thet at the Hime
lof me celease on)

04/as5/2ole Time
Comp ha mm Scaleyla: ed Y) (i 509
recon, there fore Change md lease
Case 2:19-cv-04880-GMS--CDB Document1 Filed 08/02/19 Page 20 of 23

Supporting Facts, Continuation o-B
a S CONT IM
— date. Defendant. de Guzen. as 4 the
_ Jearencs ace Ca] calashan Admin ‘st ne :
Se anged mu (el eased Care us th her _
Ow) Detsore| Kao wledae th at it Would
—_ Causé hacm, "Overdeténton”.
_ These defeadenis Qre expected fo Kavu pu)
a tee o] Ayan, Reif abt
ee _ a OATS Cc pans, (a Hee,
cle Guzman vat Plve. ef eit Cdetictent
Or nonexi stent policies 2 nee Processing
+278 od releasin OC DOG tes who QFE
“ap oot bé Intencec ° ase fave
an OU slate dat: Fae Byer Hedy
"dime Computation "of innat
These. defpoclants fad. No in res Qutho-
ee to. MOC sity MY Seatence - at Was low=_
— fa 1p ose e ADC Was "Cone liste /

fee the Condene’7 Orde anol +e y
— Poop ioris Iction to- “extend | mec Ai fd
a mu. sghhenee A
ee — he efendents € eng: aged. 190_Cefaliator
shea s att emp Line? te chil! Hern sligtory
me ret oF © (7 ale (Mness)
— fig Pe ture. First mendmert. ACY is
Pe defendants shold be ¢ equilec
fle, gn Qnswel_ ay Ok Ty of
this Complaint ee

 

 

 

 

 

 

 
Case 2:19-cv-04880-GMS--CDB Document1 Filed 08/02/19 Page 21 of 23

1. Statet f° ee errs or other federal spasm et ie oF O U (- th. Fo Jt teen th

ON Eig MeN LMeNTS Vialation-

2. Count II. tatty the issue involved. Check only one. State additional issues in separate counts,
[] Basic necessities C Mail Cl Access to the court C Medical care

CD Disciplinary proceedings CO Property C1 Exercise of religio CQ) Retaliati
Cl Excessive force by an officer Threat to safety i Other: Due | (ocess 2, (AB A).

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly “oat
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without

citing lega! auth ority

O8l

 
  
 
 
   

 

 

 

  

Oa Es oe Yo at Au esas Ny FNC _IamMe -
hy ayect: Tere anored Gue fa/ABOE  Ruad and
EAI ad's Pohcg 4 ee we of YUMing @ Blin

£0 TOL Ss To: .

Cp t Vids Vi G00) Aboald Tile ef
CaViuas sour chee SHitina the Voti

The Chasm) Caled Wir Néal Severaf times fo no asevJ)

poly after his Chait ‘usa S Shook Gid Mi; Néa}] Wake OP.

 

 

 

 

 

 

 

 

 

=

 

 

 

e

 

 

 

 

 

 

 

    

 

 

 

 

       
 

  

 

 

 

        

    

 

   

 

 

 

 

 

 

 

 

( Deng Coac Yi th eye W)r-N¢al tock O
: £e : ‘ e « Ss] ro,
ly G feqsena Lie ne CHET AG i fou
Luntelfneata | Anke f Wate TEES pg DT BS,
Kuan, Kit scnhaum immediately wrote afl Fo at soluteta tps
ana N state k torts py) nin LE aon 7
jury. tate Qw you er injure the actions or inac ons of the Detre nt(s
“cha La Cight Fp appear LA Persea, FO Counse] aa
Wr
1. Wa e hd

 

Qn ng by ASF gett Q fair “heatio

5, Administra
a, Are there any administrative remedies (grievance procedures or administrative app a available at
your institution? Nes LI No
b. Did you submit a request for administrative relief on Count If? ws CNo
c. Did you appeal your request for relief on Count II to the highest level? Yes [1 No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

D

 
Case 2:19-cv-04880-GMS--CDB Document1 Filed 08/02/19 Page 22 of 23

Supporting Facks Cont inugtion, t- A
SCOUNT-W
_. eT pigse bad ge (eAboEE Executive _
uty U |

_ ae ad Q. ee. Qal aK my a
LO liam QI SO
pomp lain 90 Tp Uty_ Owe to ae |
— Noaethe | less Q!| IT Pell of Q 3 Callys-¢ VGicpac]-
to my Due Process. ADA Cah

— They/al! indicatecd thet gis hed_q!/

a — Chos Q eli ber qa te Po} icy of not
| pe (6VIdIN ny cence, Contd hal ato

 

 

 

 

 

 

 
 
 

. (address Ciahts. Complatoth and ™
in a ny od es ny
Oa. jpotabee ay p08 I was attorde

~aneth er Bevecad 10M Healing iN W ee
Cn ; tae odes SS. pa
1e A BoE Violate ML lammury

~ dew SiON. Left} 1. li obo for B tonth
Was Glearly Pe Violation. of mM | PUe |
— FApfe S ft tf A _
Al) a esas must. be (e Jef to -
BIFS e an answer +o. Apatow yf

— this iS Comepl aint 7

 

 
Case 2:19-cv-04880-GMS--CDB Document1 Filed 08/02/19 Page 23 of 23

E. REQUEST FOR RELIEF

State the relief you are seeking:

Plain ft request fAat all defendants be (equite to £; Je
0 Onswet fa his Caomplatnt: Pema S Qty PEt «| «

wa Col Ta) hit awet damage § ffir Pp ¢

Cro ue fed 48 pelt 'as

 

  
   
   

   

 

 

 

 

 

 

 

Pug: aes Qrmaat Fo he PloVen o
"uy Q fury, “9 pProved Bi the Coult: Also, "(quest a roe
feLS Toot tof Off ani ty the State of “Alizoow = J
I declare under penalty of perjury that the foregoing is true and correct.
Executed on _« . Plu GO, LO} lg Kelarf ().

_/DATE 7 SIGNATURH QF PLAINTIFF

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

(Attorney's address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.

If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.

0( 3)

 
